Title: To James Madison from John Stevens, 11 January 1815
From: Stevens, John
To: Madison, James


        
          Sir,
          New York Jany. 11th. 1815.
        
        The enclosed copies of letters, together with the certificates of Com. Decatur and Cap. Porter will give you some idea of the nature and importance of the shells with which the experiments therein mentioned were made. If I do not grossly deceive myself, these Shells are calculated ultimately to produce an entire revolution in naval and military tactics. A few heavy guns will be sufficient to afford complete protection against any naval armament whatever. No vessel in future will have the temerity to approach within gunshot of a fort whose fire must prove inevitable destruction to her.
        The superiority which these Shells will give to our ships of war, over ships even of much greater force, is incalculable. Each shell will do at least as much execution as twenty round shot of equal diameter. The greater the caliber however of the cannon the more dreadful will be its proportionate effects. From the 24 pounder we used were fired shells containing about 3 Њ of powder, whereas a Columbiad would discharge shells containing at least 20 Њ of powder. With such powerful means, we should soon, I trust, be able to regain our lost superiority on Lake Ontario, and effectually prevent the enemy, be his efforts what they may, from ever wresting from us that of the other Lakes. On the seaboard by concentrating our disposable force as far as practicable, and attacking the blockading Squadron in detail, whereever most assailable, a great impression, no doubt, might be mad⟨e⟩. What might be the precise result, it is not for me to say. Should Government be disposed to think favorably of these shells, every exertion will be made to furnish any number that may be required in as short a time as possible. Commodore Decatur purposes taking out with him as many as the shortness of his stay will permit. And Cap. Porter will be furnished with some hundreds of them.
        That Your Excely. may be fully apprized of the cost of these shells, I herewith transmit Mr. McQueen⟨’s⟩ account for casting and fitting up the five experimental shells mentioned in the enclosed letters. Should it however be determined to order a considerable number of them very material

deductions might be made in the expense. Instead of nearly twenty dollars apiece, they might probably be furnished at 12 or 14 dollars apiece. But be the expense of them what it may, if one shell will prove as efficient as twenty round shot, they will still be vastly more œconomical. In an object of such great magnitude, however, a minute attention to œconomy is certainly not a primerary consideration. Every attention will be paid in order to furnish them at the lowest possible rate, and no specific charge will be made for the services of myself or of my son Robert L. Stevens, to whose ingenuity and perseverance the public will be endebted principally for whatever advantages may result from the use of these shells.
        For the present we shall ask no farther compensation than merely a moderate per Centage on the value of the Vessels and property which may be captured or destroyed in consequence of the use of these shells, leaving the propriety of making any farther remuneration as an after consideration, dependant on their future utility both in the land and sea service. Should the principles above stated appear just and equitable, I trust, they will be recommended by Your Exely. to the attention of Congress, leaving the quantum of per Centage to their determination. I would, however, beg leave to suggest this single observation, that should the per Centage allowed be in any degree proportionate to what has been provided by law as a remuneration for the destruction or capture of the enemy’s vessels by means of torpedos &c, we shall be perfectly satisfied.
        To furnish an adequate supply of these shells will require some time; it will be highly important there⟨fore?⟩ that it should be known as soon as possible what number may be required for the public service, that adequate measures may be taken to have them in readiness.
        An advance of five or ten thousand Dollars will be requisite for the purchase of materials &c.
        The Corporation of the City of New York would, no doubt, make the necessary advances, if applied to by the Government for the purpose.
        Should it be deemed expedient to make further experiments with these shells, on the receipt of the necessary orders, they shall be carried into immediate effect, and a report thereof made to th⟨e⟩ war and naval departments. I am, Sir, with Sentiments of the highest Consideration and Respect Your Obedt. Servt.
        
          John Stevens
        
      